DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The corrected Abstract was received on 12/29/2021 and is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glatz in US Patent 5785069.
Regarding Claim 1, Glatz teaches a free arm standing parasol having a mast (6) on which an arm (10) with its end of the arm facing towards the mast is guided extendably and retractably via a mast slide (72) and is thereby held by a supporting element (18) between the arm and the mast while the end of the arm facing away from the mast carries a parasol part with a crown (36), the parasol part comprising main struts (46) which are radially hinged to the crown and 


    PNG
    media_image1.png
    607
    369
    media_image1.png
    Greyscale


Regarding Claim 2, Glatz teaches that that the transmission unit is configured as a pulley.
Regarding Claim 5, Glatz Teaches that the second actuating organ is guided from the action coupling along the mast, supporting element and arm to the slider.
Regarding Claim 10, Glatz teaches that the second actuating organ is guided from the action coupling along the mast, supporting element and arm to the slider.
Regarding Claim 21, Glatz teaches, in a free arm standing parasol having a mast (6) on which an arm (10) with its end of the arm facing towards the mast is guided extendably and retractably via a mast slide (72) and is thereby held by a supporting element (18) between the arm and the mast while the end of the arm facing away from the mast carries a parasol part with a crown (36), the parasol part comprising main struts (46) which are radially hinged to the crown and associated supporting struts (44) which are hinged to a corresponding main strut and a parasol slider (42), the parasol part being connected, via actuating organs (26), to a drive unit (108) at the mast, a first actuating organ (84) being connected to the mast slide via first deflection rollers (88) for moving the mast slide up and down across a first functional distance, and a second actuating organ (26) being coupled to the first actuating organ via an action coupling (108) and being connected to the parasol slider via second deflection rollers (56/58) for moving the parasol slider across a second functional distance, an improvement comprising: transmission means (the pulley 30) operatively coupled between the second actuating organ and the parasol slider whereby the first functional distance and the second functional distance have different lengths (at the pulley 30 and the pulley 88 have different radii, the output of the tensioning members after they roll thereon will be different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in US Patent 6321763 in view of Barber in US Patent 7520289. Ma teaches, in a free arm standing parasol having a mast (11) on which an arm (12) with its end of the arm facing towards the mast is guided extendably and retractably via a mast slide (14) and is thereby held by a supporting element (13) between the arm and the mast while the end of the arm facing away from the mast carries a parasol part with a crown (19), the parasol part comprising main struts (20) which are radially hinged to the crown and associated supporting struts (22) which are hinged to a corresponding main strut and a parasol slider (21), the parasol part being connected, via actuating organs, to a drive unit (33) at the mast, a first actuating organ (25) being connected to the mast slide via first deflection rollers (27) for moving the mast slide up and down across a first functional distance, and a second actuating organ (26) being coupled to the first actuating organ via an action coupling (28) and being connected to the parasol slider via second deflection rollers (30/31) for moving the parasol slider across a second functional distance. Ma is silent on an improvement therein. Barber teaches an improvement for an umbrella, the improvement comprising: a transmission unit (74) operatively coupled between a second actuating organ (82) and a parasol slider (68), wherein the transmission unit comprises a pulley rope (66) extending from a fixing point (at 16), over a pulley roller (84) to the parasol slider and wherein the second actuating organ is coupled to the pulley roller, whereby moving the second actuating organ a first distance causes the parasol slider to move a second distance twice the length of the first distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ma by using a transmission as taught by Barber in order to, reduce the force needed to open the umbrella.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
The applicant alleges that the Glatz device does not teach first and second functional distances that are different. The applicant alleges that direction changing member 30 acts merely as an idler pulley that therefore the movement of the mast sliding up and down and the parasol slider are equal. However, both actuating members 26 and 84 are attached to the same follower mechanism 108. As 108 travels up and down, the two actuating members loop around pulleys of different sizes: 30 is significantly larger than 88. As such, the resulting output of the movement of the mast is less than the movement of the parasol slider, which meets the limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636